

	

		II

		109th CONGRESS

		2d Session

		S. 2193

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to establish

		  fairness in the treatment of certain pension plans maintained by churches, and

		  for other purposes.

	

	

		1.Extending waiver of defined

			 benefit compensation limit to participants in church plans who are not highly

			 compensated employees

			(a)In

			 generalParagraph (11) of section 415(b) of the Internal Revenue

			 Code of 1986 is amended by adding at the end the following: Subparagraph

			 (B) of paragraph (1) shall not apply to a plan maintained by an organization

			 described in section 3121(w)(3) except with respect to highly compensated

			 benefits. For purposes of this paragraph, the term highly compensated

			 benefits means any benefits accrued for an employee in any year on or

			 after the first year in which such employee is a highly compensated employee

			 (as defined in section 414(q)) of the organization described in section

			 3121(w)(3). For purposes of applying paragraph (1)(B) to highly compensated

			 benefits, all benefits of the employee otherwise taken into account (without

			 regard to this paragraph) shall be taken into account..

			(b)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning after December 31, 2005.

			2.Equalizing

			 treatment of retirement income accounts provided by churches with respect to

			 acquisition indebtedness

			(a)In

			 generalSection 514(c)(9)(C) of the Internal Revenue Code of 1986

			 (defining qualified organization) is amended by striking or at

			 the end of clause (ii), by striking the period at the end of clause (iii) and

			 inserting ; or , and by adding at the end the following:

				

					(iv)a retirement

				income account (as defined in section

				403(b)(9)(B)).

					.

			(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

